Exhibit 23.7 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS WRIGHT & COMPANY, INC. Magnum Hunter Resources Corporation 777 Post Oak Boulevard, Suite 650 Houston, Texas 77056 Gentlemen: As independent petroleum consultants, we hereby consent to the incorporation by reference in thisRegistration Statements on Form S-3 and any amendment thereof of Magnum Hunter Resources Corporation, and in each of the related prospectuses and prospectus supplements, of information relating to our report setting forth the estimates of the oil and gas reserves and revenues from the oil and gas reserves of Daugherty Petroleum, Inc., a wholly owned subsidiary of NGAS Resources, Inc. as of January 1, 2011.We also consent to the references to our firm contained in this Registration Statement and in the Prospectus and Prospectus Supplements relating to the Registration Statement listed above, including under the caption “Experts”. Very truly yours, /s/ D. Randall Wright By: D. Randall Wright President Wright & Company, Inc. Brentwood, Tennessee March 16, 2011
